 GENERAL MOTORS CORPORATION, INLAND DIVISIONGeneral Motors Corporation, Inland Division andUnited Rubber, Cork, Linoleum and PlasticWorkers of America, Local Union No. 87, AFL-CIO-CLC. Case 9-CA-10223October 18, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn April 1, 1977, Administrative Law JudgeClaude R. Wolfe issued the attached Decision in thisproceeding. Thereafter, the General Counsel filedexceptions and a supporting brief, and Respondentfiled a brief in support of the Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeonly to the extent consistent herewith.The Administrative Law Judge found that UnionSteward Abney's refusal to direct employee-grievantSimpson to return to work, as ordered by hissupervisor, was neither reasonable nor protected.Accordingly, the Administrative Law Judge dis-missed the complaint herein, which alleged thatAbney's suspension based on his refusal was viola-tive of Section 8(a)(1) and (3) of the Act. TheGeneral Counsel has filed exceptions to this finding,which, for the following reasons, we find meritorious.As acknowledged by the General Counsel, the factsof this case as found in the Administrative LawJudge's Decision are substantially correct andcomplete. In brief, the incidents which preceded thesuspension began on March 5, 1976,1 when ForemanRoberts disciplined employee Simpson for allegedlystarting work late, loitering, and not following orders.Although Roberts orally notified Simpson at 7:30a.m., at the beginning of his shift, that he was to bedisciplined, he did not actually write out thenotification until 2:30 p.m., when he and Simpsonwent to Union Steward Abney's office. The threemen then discussed the matter until 3 p.m., whenthey adjourned the meeting until the next morningbecause the shift had ended. They met again thefollowing morning in Abney's office and furtherdiscussed the matter for about 50 minutes, afterwhich time, no agreement having been reached,Abney began to reduce to writing Simpson's griev-ance over his discipline. Roberts gave Abney 10minutes to write the grievance and left.Roberts then consulted with Abney's foreman andthe plant's general foreman, advising them that he(Roberts) believed that Simpson and Abney wereabusing the grievance procedure. Following theseconversations, Roberts returned to Abney's officeand asked him if he was finished with the grievance.Abney responded that he was not finished andRoberts said he thought he had had enough time. Hethen told Simpson to return to his job. Therefollowed a discussion during which Abney raised thequestion of the propriety of Roberts curtailing thegrievance procedure and Roberts repeated hisdirection to Simpson three or four times. Each timeRoberts directed him to return to work, Simpsonasked Abney if he had to do so. Abney's consistentresponse was that Simpson did have a right as agrievant to remain, but that if he did not leave hewould probably be disciplined and that it wasSimpson's decision to make.Abney then stated that he intended to continuewith the grievance procedure. Abney's foreman,Travick, who had joined the meeting, suggested thatAbney have Simpson return to work and then get hisown steward and resolve the question of Roberts'alleged interference with the procedure. WhenAbney refused to comply with this suggestion,Simpson refused to return to work.Roberts then suspended Simpson for refusing toobey an order of a supervisor and Travick suspendedAbney for allegedly abusing the grievance procedure.The Administrative Law Judge found that Abney'srefusal to tell Simpson to return to work was a factorin Travick's decision to suspend him. The recordshows that less than 2 hours in total were spent onSimpson's grievance.The General Counsel, contrary to the Administra-tive Law Judge's conclusions, contends that Abney'sactions set forth above were entirely reasonableunder the circumstances and therefore fully protect-ed. Thus, the General Counsel points to Abney'suncontested testimony that he had been givenassurances by General Foreman Francis less than 2weeks before the events in question that ForemanRoberts would not interfere with the grievanceprocedure by ordering grievants to return to workwhile Abney was processing their complaints. Thisassurance came after Abney had complained to hisforeman, Travick, that on January 30 Roberts haddirected a grievant to leave Abney's office on theground that the grievant had been there long enough(approximately 25 to 30 minutes according toAbney's estimate). Subsequently, on February 23I All dates hereafter are in 1976.233 NLRB No. 1347 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFrancis told Abney that he would speak to Robertsabout Abney's complaint that he could not do his jobeffectively if a foreman could direct people to leavehis office, and that it would not happen again. In theJanuary 30 incident, Abney had acceded to Roberts'request and advised the employee to return to work.The General Counsel argues, and we agree, that,when the same circumstances arose again less than 2weeks after Abney's receiving Francis' assurancesthat he had a right to continue with the grievanceprocedure without interference from the foreman,Abney was acting not only in a reasonable way inrefusing to request Simpson to return to work, butalso according to Respondent's own directions.In addition, we disagree with the AdministrativeLaw Judge's conclusion that Abney's rejection ofTravick's request that he tell Simpson to go back towork and submit a separate grievance over thequestion of how long a time was reasonable forhandling Simpson's grievance was an arrogation tohimself of the sole authority to determine thequestion. As the record shows, and the Administra-tive Law Judge himself found, Abney had justrecently submitted this very question to highermanagement and, after being assured that no formalgrievance proceeding was necessary, was advisedthat no further interference from foremen wouldoccur. If Abney, under these circumstances, hadagain acceded to Roberts' request to submit thequestion to the grievance procedure he would, ineffect, have been acknowledging the foreman's rightto delay grievance processing whenever he chose todo so, when duly constituted higher authority hadalready decided that it was Abney's prerogative tomake the determination of the time he needed forpreparing grievances. In our view, requiring such afurther concession by Abney would be unreasonableand thus his refusal to do so was justified.It is unnecessary for us to decide whether or notRespondent previously interfered with Abney'sprocessing of grievances and, if so, whether suchconduct would establish that Respondent engaged ina pattern of harassment. It is enough that the facts inthe instant case clearly show that Abney was actingreasonably in processing Simpson's grievance and inrefusing to direct him back to work before he hadfinished. It was not Abney's role or responsibility toorder Simpson to return to work-that responsibilitymust remain with management. Abney had noaffirmative obligations in this regard. His onlyobligation was to refrain from any action whichwould be in direct contravention of Roberts' ordersto Simpson. This Abney did. Accordingly, Respon-dent's suspension of Abney because of his conduct2 Backpay shall be computed in the manner set forth in F W. WoolworthCompany, 90 NLRB 289 (1950), and interest thereon as set forth in Isisconstitutes interference with protected activity inviolation of Section 8(aXl) and (3) of the Act. Inreaching this conclusion we agree with the GeneralCounsel that the cases cited by the AdministrativeLaw Judge are inapposite as dealing with situationsconcerning stewards who were acting either indisregard of agreed-upon procedure or engaging inloud and abusive conduct. We find, based on therecord in this case, that Abney, in processingSimpson's grievance, was acting pursuant to thedirections of management and clearly within hisfunction as union steward and in so doing did notexceed the boundaries of acceptable conduct. Ac-cordingly, we shall order Respondent to cease anddesist from engaging in the conduct herein foundviolative of Section 8(a)(1) and (3) and to post anappropriate notice. We shall also order Respondentto make Abney whole for any loss of wages or otherbenefits he suffered as a result of his suspension,2and to expunge any record of his suspension, to theextent that such actions have not already been takenby Respondent.AMENDED CONCLUSIONS OF LAWSubstitute the following for the AdministrativeLaw Judge's Conclusion of Law 3:"3. By discriminatorily suspending Hubert C.Abney on March 6, 1976, for his actions inprocessing a grievance, Respondent has violatedSection 8(a)(l) and (3) of the Act."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,General Motors Corporation, Inland Division, Day-ton, Ohio, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Discriminating against employees for process-ing grievances.(b) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of theirSection 7 rights.2. Tale the following affirmative action designedto effectuate the policies of the Act:(a) Make whole Hubert C. Abney for any loss ofearnings occasioned by his disciplinary suspensionon March 6, 1976, in the manner described in thisDecision.(b) Expunge any record of the disciplinary suspen-sion of Hubert C. Abney on March 6, 1976.Plumbing & Heating Co., 138 NLRB 716 (1962), and Florida SteelCorporation, 231 NLRB 651 (1977).48 GENERAL MOTORS CORPORATION, INLAND DIVISION(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(d) Post at its Dayton, Ohio, place of businesscopies of the attached notice marked "Appendix."3Copies of said notice, on forms provided by theRegional Director for Region 9, after being dulysigned by Respondent's authorized representative,shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e) Notify the Regional Director for Region 9, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT suspend or otherwise discipline,or take any other discriminatory action against,employees because of their protected activity inprocessing grievances.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof their rights to self-organization, to form, join,or assist any labor organization, to bargaincollectively through representatives of their ownchoosing, to engage in concerted activities for thepurposes of collective bargaining or other mutualaid or protection or to refrain from any and allsuch activities.WE WILL reimburse Hubert C. Abney for anyloss of wages or other benefits occasioned by hissuspension on March 6, 1976, plus interest.WE WILL expunge from all records any and allreferences to the suspension of Hubert C. Abneyon March 6, 1976.GENERAL MOTORSCORPORATION, INLANDDIVISIONDECISIONSTATEMENT OF THE CASECLAUDE R. WOLFE, Administrative Law Judge: This casewas heard before me at Dayton, Ohio, on November 19,1976,1 pursuant to a complaint issued on May 27 by theRegional Director for Region 9 of the National LaborRelations Board, based on charges filed by United Rubber,Cork, Linoleum and Plastic Workers of America, LocalUnion No. 87, AFL-CIO-CLC, herein called the Union.The complaint alleges that General Motors Corporation,Inland Division, herein variously called Respondent, theCompany, or the Employer, violated Section 8(a)(3) and (1)of the National Labor Relations Act, as amended, bysuspending Hubert C. Abney because of his activities as aunion steward processing a grievance. Respondent dulydenied the commission of any unfair labor practice andasserted certain affirmative defenses which are discussedlater in this Decision. The General Counsel and Respon-dent filed posttrial briefs which I have considered.Upon the entire record, including my observation of thewitnesses as they testified, and after due consideration ofthe parties' briefs, I make the following:FINDINGS AND CONCLUSIONSI. JURISDICTIONRespondent is a Delaware corporation engaged in themanufacture of automobile parts at its Dayton, Ohio,plant, the facility involved herein, and has, during the 12months preceding the issuance of the complaint, arepresentative period, produced, sold, and shipped prod-ucts valued in excess of $50,000 from said location directlyto points outside the State of Ohio. Respondent is, and hasbeen at all times material to this case, an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.1I. THE LABOR ORGANIZATIONThe Union is a labor organization within the meaning ofSection 2(5) of the Act.I All dates herein occurred in 1976, unless specifically noted otherwise.49 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII. THE ALLEGED UNFAIR LABOR PRACTICESA. The Facts2The General Counsel, over Respondent's objection,introduced testimony from Hubert Abney for "back-ground" purposes that Abney had been; (1) verballywarned by General Foreman Larry Francis on October 8,1975, for writing a grievance over jury duty pay; (2) againverbally warned by Francis on November 24, 1975, forwriting a grievance alleging Francis had not timelyanswered grievances; (3) suspended by Foreman JesseRoberts on December 1, 1975, for writing a grievance andabusing the grievance procedure; and (4) suspended byForeman Sylvia Martin on December 12, 1975, for writinga grievance over a requirement that an employee had towear safety glasses in an eating area. Abney grieved thesewarnings and suspensions and received total remedies, byway of grievance settlement, in each and every instance.Abney further claims that, on January 30, Roberts directeda grievant to leave Abney's office3on the ground thegrievant had been there long enough, 25 to 30 minutes byAbney's estimation, whereupon Abney objected and tookhis objection to his foreman, Eddie Travick. Subsequently,according to Abney, on February 23, Francis told Abneythat he would speak to Roberts about Abney's complainthe couldn't do his job effectively if foremen could directpeople to leave his office, and that it would not happenagain.None of the foregoing events are alleged as unfair laborpractices,4nor was any evidence presented of any likesituations during Abney's Il-year tenure as a unioncommitteeman during which time he spent about 7 hourseach working day handling grievances. Abney estimatesthat he writes from zero to four or five grievances a week. Itwould therefore appear that during his I l-year service hehas been involved in a great number of grievanceproceedings. Abney concedes that there has never beenany objection to his use of 7 hours per day in handlinggrievances.At or about 7:30 a.m. on March 5, Foreman Robertsnotified Employee Robert Simpson that he was going todiscipline him for allegedly starting work late, loitering,2 The facts recited are in large part not in dispute. As to disputedmatters, I have very carefully reviewed the testimony of each witness andweighed it in conjunction with the testimony of others on the same pointsand the undisputed documentary evidence in the record. Further, I haveexamined the logical consistency and inherent probability of the evidencepresented, with due regard for the relative testimonial demeanor of eachwitness as he testified. The facts recited, therefore. are a synthesis of thecredible evidence, and testimony to the contrary is discredited. I observedthat, of the four witnesses testifying about the events of March 5 and 6,Foreman Travick appeared to be the most reliable on events occurring afterhis entrance into the affair on March 6, and impressed me as an honestwitness being very careful to proffer his best recollection of the mattersoccurring in his presence. Simpson's testimony, except as it conflicts withthat of Travick, impressed me as superior to that of Abney and Roberts,both of whose demeanor on the witness stand betrayed a mutual personalantagonism.3 Committeemen have offices in which to hold grievance discussions.4 Nor do I infer from the evidence that the grievances of Abney did ordid not have merit inasmuch as all were settled without any formaldetermination on their merits.5 Although it is not clear from the record what discipline Robertsintended to invoke, the collective-bargaining agreement between the partiesprovides in substance that in cases of disciplinary suspension, layoff, orand not following orders, but did not then actually perfectthe proposed disciplinary action by putting it in writing.5At or about 2:30 p.m. on March 5, Roberts and Simpsonwent to Abney's office where, in Abney's presence, Robertswrote the alleged reasons for discipline, and the disciplineitself, on Simpson's pay record.6After a preliminaryquestion by Abney as to why it took so long to get acommitteeman for Simpson, the three discussed the matteruntil 3 p.m., and then adjourned to the following morningbecause the work shift was then over. They met again inAbney's office some time between 8:15 and 8:30 a.m. onMarch 6 and continued to discuss the action againstSimpson7and Abney's complaint about late notificationthe day prior for about 50 minutes. No agreement wasreached and Abney undertook to reduce the grievances towriting. Roberts gave him 10 minutes to write thegrievance, or grievances, and left. Roberts then contactedTravick and advised him that he thought Abney andSimpson had spent enough time in the grievance proce-dure, including about an hour on March 5. Travickpromised to come to the scene in 15 minutes. He did so andmet with Roberts, out of the presence of Abney andSimpson. Roberts asserted to Travick that Abney andSimpson were abusing the grievance procedure. Travicktold him Simpson was not, and that if anyone was it wasAbney because he was conducting the meeting. Travickadvised Roberts to consult with General Foreman Francis.He did and Francis told him not to suspend "him"8forabusing the grievance procedure but to send Simpson backto work and terminate the meeting. Roberts rejoinedTravick and both went to the committeeman's room.Roberts asked if Abney was finished. Abney said he wasnot and Roberts told him he thought he had had enoughtime. At this juncture, Abney raised the question of thepropriety of Roberts curtailing the grievance procedure,and protested this action. It is not clear from the testimonywhether this issue was raised before or after Roberts toldSimpson to return to his job. The logic of the sequence ofevents persuades me that Roberts asked Simpson to returnto work and then Abney raised the issue of interferencedischarge, obviously the severest discipline Roberts could have applied, theemployee is to be advised of his right to representation and may request hiscommitteeman, who will be promptly called, without regard to otherinstructions on the committeeman's worktime, to discuss the case with theemployee in a designated office. The contract further provides fornotification in writing of the reason before the employee is required to leavethe plant, and that he has a right to the presence of a committeeman duringthe disciplinary interview, but that the committeeman is only present as awitness until the employee is actually disciplined, at which time thecommitteeman may then commence negotiations on the employee'sgrievance. I conclude from the contract that the employee is not entitled tothe presence of a committeeman until such time as the contemplatedadverse action is to be discussed and effectuated. In this case, that time wasabout 2:30 p.m. as the further recitation of the facts will illustrate. I furtherconclude from the testimony of Abney that discussion of disciplinaryactions has first priority under the contract that the foregoing contractualprovisions are the ones to which he had reference. I am persuaded, however,from events of March 6 when Roberts wanted Simpson to return to work,that immediate suspension was not contemplated by Roberts.I The pay record was not placed in evidence.7 Roberts had put the group leader on Simpson's job that morning toenable Simpson to attend.m Apparently Abney.50 GENERAL MOTORS CORPORATION, INLAND DIVISIONwith grievance processing. Roberts directed Simpson toreturn to work three or four times.9Simpson each timeasked Abney whether he had to or not, and each timereceived the advice from Abney that he had a right to bethere as a grievant but that if he did not leave he wouldprobably be disciplined, and that it was Simpson's decisionto make. Abney stated that he (Abney) intended tocontinue in the grievance procedure. Travick suggested toAbney that he have Simpson return to work, then getAbney's committeeman and resolve the question ofRoberts' alleged interference in the procedure. Abneyrefused,'0whereupon Simpson refused to go back to work.Roberts then suspended Simpson for refusing to obey anorder of supervision," and Travick suspended Abney for"abusing the grievance procedure." Travick avers that hesuspended Abney because he refused to adjourn themeeting and call his committeeman to resolve the issue. Iam persuaded however from Travick's conceded "sugges-tion" to Abney that he tell Simpson to go back to work,and his further concession that he felt Abney gave Simpsonbad advice with respect to returning to work as Robertsdirected, that Abney's refusal to tell Simpson to return towork was also a factor in Travick's decision to suspendAbney.The total time spent on March 5 and 6 from thebeginning of the meeting on March 5 at approximately2:30 p.m. until 3 p.m., and from 8:15 or 8:30 on March 6until 9:45 p.m. when Simpson was suspended, as evidencedby the signed notice of suspension issued by Roberts atthat time,'2was between I hour and 45 minutes and 2hours.Abney filed a grievance on his suspension on March 15,and it was settled in his favor on November II withreimbursement for all wages lost and removal of allnotations concerning the suspension from his record.B. Contentions and ConclusionsThe General Counsel contends that the suspension ofAbney was occasioned by his protected activity inrepresenting Simpson in the grievance procedure, and,more particularly, by his advice to Simpson that Simpsonhad a right to remain, coupled with further advice that ifSimpson refused to return to work he would facesuspension. General Counsel further contends that thesuspension of Abney is part of a continuing campaign ofharassment designed to inhibit Abney in the lawful pursuitof his responsibilities which, if permitted to continue,would nullify effective union representation of grievants.Accordingly, General Counsel urges that Respondent byits actions against Abney on March 6 violated Section8(a)(3) and (1) of the Act.9 Roberts' concern that the meeting conclude and Simpson return to hisjob as soon as possible was due, in substantial part, to the fact thatSimpson's job of foamer operator was critical to the operation of thedepartment and he was the only foamer operator on his shift. The only otherperson on the shift capable of running the foamer was the department groupleader who was filling in for Simpson in his absence at the grievancemeeting, and this obviously kept the group leader from performing otherduties.'o The ground stated by Abney for his refusal to tell Simpson to return towork was that it was not Abney's job to order Simpson to do so.On the other hand, Respondent argues that there is noviolation here because (1) the dispute of March 6 involvedthe issues of whether or not Abney had spent sufficienttime in the grievance procedure in the Simpson matter, andwhether or not the action of a foreman in attempting tobring the meeting to an end was proper, both of which arenothing more than questions of contract interpretation of atype the Board has traditionally left for resolution by theparties to the agreement; (2) there is no showing of apattern by Respondent of attempting to thwart committee-men in the processing of grievances or in attempting todeny employees access to the grievance procedure; (3)Abney's suspension was resolved within the contractualgrievance procedure; (4) the suspension of Abney wasreasonable and not unlawful in the circumstances; and (5)I should not reach the merits of the case because it fallswithin the ambit of the Collyerl3and Spielberg14line ofcases favoring deferral to contractual grievance procedure.Additionally, Respondent contends out that the resolutionof Abney's grievance over the suspension was in his favorand fully remedied any possible underlying unfair laborpractice.In Spielberg, the Board stated that it will examine abinding award made by an impartial tribunal on mattersencompassed by the General Counsel's complaint, anddefer to it if the arbitral proceedings were fair and regular,all parties had agreed to be bound thereby, and thetribunal's decision was not repugnant to the purposes andpolicies of the Act. The settlement of Abney's grievance onhis March 6 suspension is not equivalent to a bindingaward requiring Board review and Spielberg is thereforenot applicable to this case.Both parties advert to Labor Relations SupervisorGrier's expressed opinion that 20 to 30 minutes should besufficient to decide whether or not a grievance exists.General Counsel argues that in view of this testimony thetime consumed on March 5 and 6 was not excessivebecause three separate issues were being explored re:Simpson's grievance. On the other hand, Respondentpoints to this testimony as evidence that 20 to 30 minuteswas sufficient for Abney to discuss the entire grievance.The question of what constitutes a reasonable period oftime in discussing a grievance is obviously dependent onthe nature and complexity of the matters under discussion,and a question upon which reasonable men may reason-ably differ. I decline to enter this thicket and attempt toextract therefrom some precise time that Abney shouldhave been allotted, for I do not think that Grier's estimateis anything more than what it purports to be, a generalizedestimate, and I do not deem the consideration of griev-ances to be subject to any precise, mandatory time limits,absent some specific regulating contractual provision,without regard to the peculiar circumstances of each" Simpson's suspension is not alleged as an unfair labor practice, andGeneral Counsel advised at the opening of the hearing that a charge onSimpson's behalf had been withdrawn. I therefore make no findings as tothe propriety of Simpson's suspension.12 Abney's "Notice of Disciplinary Action" bears the issuance time 9:48a.m.i3 Collyer Insulated Wire, A Gulfand Western Systems Co. 192 NLRB837 (1971).14 Spielberg Manufacturing Company. 112 NLRB 1080(1955).51 DECISIONS OF NATIONAL LABOR RELATIONS BOARDindividual grievance considered, nor do I consider itnecessary, or appropriate, for me to set some arbitrary timelimitation on the parties in order to prepare or reach adecision on the merits of a grievance. Rather, I haveconsidered the reasonableness of the actions of theparticipants in the March 5 and 6 discussions and theapplicable legal precedents in reaching my decision herein.There can be no argument with the general proposition,well established in Board law, that the processing of agrievance by a union representative is both protectedconcerted and protected union activity. This does not,however, imply that all conduct by a union representative,committeeman in this case, while engaged in the processingof grievances is protected. 5I am convinced that Abney's advice to Simpson that hehad a right to remain, coupled with Abney's insistence onhis intention to continue the meeting, induced Simpson torefuse to obey Roberts' orders to return to his work station.Although Abney told Simpson that he might be subject todiscipline if he disobeyed, the overriding tenor of his advicewas that Simpson had a right to remain and thusencouraged Simpson to select insubordination over compli-ance with Roberts' orders and thereby suffer discipline.Furthermore, Abney's rejection of Travick's request that hetell Simpson to go back to work and then call his owncommitteeman to help resolve the matter of Roberts'alleged unreasonable curtailment of the time to be spent inthis grievance procedure, which had by this time becomethe primary bone of contention, rather than the relativemerits of Simpson's grievance, constituted an intransigentrefusal by Abney to submit this question of reasonabletime and Roberts' alleged interference to the grievanceprocedure, as he well knew he could from past experience,and an arrogation to himself of the sole authority todetermine the amount of time necessary for preparing thegrievance. Although Abney stood as an equal to Respon-dent's foremen in the discussion of Simpson's grievanceand the disagreement over the time necessary for his proper'5 Charles Meyers & Company, 190 NLRB 448 (1971), and citation ofN.LR.B. v. Thor Power ToolCo., 351 F.2d 584, 587 (C.A. 7, 1965), therein.i6 Crown Central Petroleum Corporation, 177 NLRB 322 (1969).1" That this would have worked no hardship on Simpson is shown by theevidence contained in Resp. Exh. 5 that Simpson's grievance which hadbeen discussed on March 5 and 6 was subsequently filed on March 6.'8 Stop d Shop, Inc., 161 NLRB 75 (1966); Calmos Combining Co., 184NLRB 914 (1970); Chevrolet, Division of General Motors Corporation, 161NLRB 438 (1966).preparation of that grievance,'6he did not enjoy statussuperior to that of the foremen which would warrant hisattempted unilateral determination of the matter whilesimultaneously rejecting Travick's suggestion that he carrythe matter further, within the confines of the establishedgrievance procedure, with the aid of his own committee-man.I therefore conclude that Abney's conduct of impliedencouragement to Simpson to refuse to obey Roberts'order to return to work, which caused Simpson's suspen-sion, and his rejection of Travick's reasonable suggestionthat he terminate the meeting, send Simpson back towork,'? and pursue the issue of Roberts' interferencefurther through his union committeeman, was neitherreasonable in the circumstances nor protected activity.'Accordingly, I further conclude that Travick's suspen-sion of Abney was not an unfair labor practice. The historyof settled grievances recited by Abney, and reportedhereinabove, does not require a contrary conclusion, nordoes it compel an inference that the March 6 suspensionwas part of any continuing campaign of harassment byRespondent directed at Abney's grievance processingactivities.General Counsel has not established by a preponderanceof the credible evidence that Respondent violated the Actas alleged in the complaint,' and I make the following:CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. General Counsel has not established by a preponder-ance of the evidence that Respondent has violated the Actas alleged in the complaint or in any other manner.[Recommended Order for dismissal omitted from publi-cation.]i1 In view of my findings on the merits, I find it unnecessary to considerthe effect of the grievance settlement, and the Board has recently held thatthe Collyer, supra, deferral policy does not extend to cases of this type,General American Transportation Corporation, 228 NLRB 808, whichobviates any necessity of considering Respondent's asserted Collyer defenseregardless of the merits of the complaint herein.52